office_of_chief_counsel internal_revenue_service memorandum number release date cc pa br cwgorham postn-100343-10 uilc date date to mark h howard senior counsel salt lake city small_business self-employed from ashton p trice chief branch procedure administration subject sec_6676 penalty and form_1099-oid schemes this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue does the erroneous claim_for_refund_or_credit penalty under sec_6676 apply to a claim_for_refund of overstated amounts of income_tax that a form_1099-oid falsely represented as being withheld conclusion whenever an underpayment results from overstated withholding credits of this type the sec_6676 penalty cannot apply typically when a taxpayer falsely claims withheld income_tax on a form_1099-oid and seeks a refund of that tax an underpayment will result and accuracy-related or fraud penalties will apply facts the service has received a number of returns to which taxpayers attach fabricated forms 1099-oid to overstate claimed credits for income_tax withheld at the source these taxpayers generally file income_tax returns that report the face_amount of income on the forms 1099-oid either on the form_1040 lines for interest_income or postn-100343-10 for other income this amount of income is carried through the returns to the computations of adjusted_gross_income and taxable_income but these taxpayers generally report no tax due they list the amount of income stated on the face of the forms 1099-oid as income_tax withheld and then claim refunds based on that false amount withheld you have requested guidance whether the sec_6676 penalty for filing an erroneous claim_for_refund_or_credit applies to these claims law and analysis sec_6676 imposes a penalty on any claim_for_refund_or_credit of income_tax that is excessive in amount and lacks a reasonable basis for the claim the penalty is equal to percent of the excessive_amount of the claim the excessive_amount is the disallowable portion of the claim_for_refund_or_credit under the facts stated above the entire amount of a refund claim is an excessive_amount the entire refund claim is disallowable because it is based upon a representation that income_tax was withheld but it actually was not also there is no reasonable basis for the claim because this claim is fabricated however the sec_6676 penalty does not apply to any portion of a claim to which the accuracy-related_penalty on underpayments under sec_6662 or the fraud_penalty under sec_6663 applies those penalties apply when an underpayment_of_tax as defined in sec_6664 arises therefore if an underpayment exists the sec_6676 penalty cannot apply the sec_6664 regulations define an underpayment of income_tax as the amount by which any income_tax imposed under subtitle a exceeds the excess of a the sum of i the amount shown as the tax by the taxpayer on his return plus ii amounts not so shown previously assessed or collected without assessment over b the amount of rebates made sec_1_6664-2 the definition can be expressed as underpayment w - x y-z where w is the amount of income_tax imposed x is the amount shown as tax by the taxpayer on his return y is amount sec_1 the sec_6676 penalty also does not apply when a reportable_transaction_understatement_penalty applies under sec_6662a see sec_6676 that penalty does not apply to the facts stated because the facts do not involve a reportable_transaction the amount of income_tax imposed for purposes of sec_6664 is the actual amount of income_tax imposed not including a the credits for tax withheld on wages at the source under sec_31 and withheld at the source for nonresident_aliens and foreign_corporations under sec_33 b any payments of tax or estimated_tax made by the taxpayer c any credit resulting from amounts collected as the result of a termination_assessment or a jeopardy_assessment and d any_tax the taxpayer is not required to assess on the return sec_1_6664-2 the amount shown as the tax by the taxpayer on his return for purposes of sec_6664 is the tax_liability that the taxpayer reports on the return not including exceptions a -c listed in footnote reduced by the excess of i the sum of the amounts shown by the taxpayer on his return as a credits for income_tax withheld under sec_31 and sec_33 b estimated_tax payments and c payments made by postn-100343-10 not so shown previously assessed or collected without assessment and z is the amount of rebates made the term amount of rebates made for purposes of sec_6664 means so much of an abatement credit refund or other repayment as was made on the ground that the tax imposed was less than the excess of the sum of a the amount shown as the tax by the taxpayer on his return plus b the amounts not so shown previously assessed or collected without assessment over the rebates previously made sec_1_6664-2 if the service does not pay a refund under the scheme stated in the facts there is no rebate if the service erroneously refunds tax on the basis that a taxpayer has claimed withholding of tax on a form_1099-oid that is more than tax actually withheld the refund is not paid on the ground that the tax imposed is less than the amount shown as tax by the taxpayer on the return instead the refund is paid as a result of an error in determining the proper credit for withheld tax see sec_1 f because any amount refunded is a nonrebate erroneous refund it is not a rebate for purposes of sec_6664 and will not factor into the computation of an underpayment under sec_6664 under the facts stated the overstatement of income_tax withheld decreases the amount shown as tax by the taxpayer on his return as defined in sec_1 c and increases the underpayment if any of tax see sec_1_6664-2 example see also sadler v commissioner t c no rice v commissioner tcmemo_1999_65 thus in a case where the only inaccuracy on a return is a claim of false withholding an underpayment results and sec_6676 cannot apply please call if you have any further questions the taxpayer for a taxable_year prior to the filing of the return for such taxable_year over ii the sum of the a amounts actually withheld under sec_31 and sec_33 b amount actually paid as estimated_tax and c amounts actually paid with respect to a taxable_year before the return for such year is filed sec_1_6664-2 the term amount not so shown as previously assessed or collected without assessment consists of two parts the amounts not so shown as previously assessed and the amounts not so shown as previously collected without assessment the amounts not so shown as previously assessed means only amounts assessed before the return was filed that were not shown on the return eg termination or jeopardy assessments the term amounts not so shown as previously collected without assessment is the amount by which the sum of a the credits allowable for tax withheld on wages b the credits allowable for tax withheld at the source c the amount of estimated_tax payments and d the amount of other_payments in satisfaction of tax_liability made before the return is filed exceed the tax_shown_on_the_return provided that the excess has not been refunded or allowed as a credit to the taxpayer sec_1_6664-2 where there are other inaccuracies on the return including calculations of more tax due than the code imposes or failure to claim actual credits to which one is entitled it is possible that an underpayment may not arise thus care should be taken in determining which penalty applies from case to case
